Ferguson, Judge
(dissenting):
I dissent.
This case presents but a single issue and that is whether the United States Navy may lawfully require one of its enlisted men to obtain the written permission of his commanding officer in order to marry the woman of his choice. In this instance, the accused’s fiancee happens to be a Philippine National, and the order involved applies to marriages in that geographical area. However, under the principles announced by my brothers, it would seem to be equally valid if the woman was an America*» citizen and the United States the plac» which the order affected. Surely, considerations of nationality and foreign service in these modern times cannot be used as props to support the legality of an order which would otherwise be void.
Uniform Code of Military Justice, Article 92, 10 USC § 892, which the accused is charged with violating, provides pertinently:
“Any person subject to this chapter who—
(1) violates or fails to obey any lawful general order or regulation;
shall be punished as a court-martial may direct.” [Emphasis supplied.]
We early recognized and defined the scope of lawful orders and regulations in the armed forces. In United States v Martin, 1 USCMA 674, 5 CMR 102, at page 676, we stated:
“. . . All activities which are reasonably necessary to safeguard and protect the morale, discipline and usefulness of the members of a command and are directly connected with the maintenance of good order in the services are subject to the control of the officers upon whom the responsibility of the command rests.” [Emphasis supplied.]
*391In United States v Milldebrandt, 8 USCMA 635, 25 CMR 139, we unanimously held illegal an order requiring an accused to report his financial condition to his commanding officer while on leave. The basis for our decision in that case was the complete lack of connection between the order and any requirement of the military service. The language used by the Chief Judge in his concurring opinion is illuminating. Thus, he stated, at page 639:
“Persons in the military service are neither puppets nor robots. They are not subject to the willy-nilly push or pull of a capricious superior, at least as far as trial and punishment by court-martial is concerned. In that area they are human beings endowed with legal and personal rights which are not subject to military order. Congress left no room for doubt about that. It did not say that the violation of any order was punishable by court-martial, but only that the violation of a lawful order was. Article 92, Uniform Code of Military Justice, 10 USC § 892.” [Emphasis partially supplied.]
In United States v Nation, 9 USCMA 724, 26 CMR 504, we were confronted with the contention that a regulation similar to that now before us was illegal in that it forbade marriage by naval personnel in the Philippines without the permission of the appropriate commander and a postponement of at least six months after the application for such permission. We there did not reach the basic issue now before us, for we concluded that the requirement for a six-month waiting period was both arbitrary and unreasonable. Both the Chief Judge and I, however, thought it appropriate to call attention to the other aspects of the regulation.
Finally, in United States v Wilson, 12 USCMA 165, 30 CMR 165, we held an order illegal which required the accused not to indulge in alcoholic beverages. We stated, at page 166:
“. . . In the absence of circumstances tending to show its connection to military needs, an order which is so broadly restrictive of a private right of an individual is arbitrary and illegal.”
Under the principles enunciated in the foregoing cases, I think it clear that an order requiring a commander’s permission to marry is illegal on its face. There is no holier state and certainly nothing more personal to an individual than his intent to embark upon the matrimonial seas. Its importance in our society is so commonly recognized that the authority of the State to control its commencement and termination has never been seriously questioned. See, generally, 35 Am Jur, Marriage, § 10, and Haddock v Haddock, 201 US 562, 50 L ed 867, 26 S Ct 525 (1906). However, its connection with the. morale, discipline, and usefulness of the members of a command or the maintenance of good order and discipline to such an extent that a commander may prohibit it simply does not appear. Indeed, the lack of such a connection has been long recognized by service legal authorities. Thus, Colonel Winthrop notes in his work that an order forbidding a soldier to contract marriage is unlawful. Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, page 575. And it is stated in A Digest of Opinions of The Judge-Advocates General of the Army, 1901, edited by the same author, at page 450:
“. . . [U]nder existing law, a military commander could have no authority to prohibit soldiers, while under his command, from marrying; and that the contracting of marriage by a soldier (although his commander had forbidden him, or refused him permission, to marry) could not properly be held to constitute a military offence. Where indeed there is involved in the conduct of the soldier at the time any military neglect of duty or disorder, he may, for this indeed, be brought to trial, but not for the marrying as such. . . .
XXXVIII, 47, April, 1876; 407, January, 1877; XLIII, 109, December, 1879.”
To the same effect, see Digest of Opinions of The Judge Advocates General of the Army, 1912, Command, V A 2a.
One need not, however, rely solely *392upon the services’ precedents. Our decisions, quoted supra, lead to the same result. Thus, we held in United States v Wilson, supra, that a commanding officer may not prohibit a man from drinking and, in United States v Millde-brandt, supra, that he does not have unlimited authority to inquire into an individual’s financial affairs. Yet, one’s decision to enter upon the state of matrimony must bear the scrutiny of his superiors, even though he is a grizzled noncommissioned officer and they no more than downy-cheeked ensigns and lieutenants. Indulgence in intoxicants and money matters constitute private affairs but, when compared to the institution of marriage, they might properly be called public acts. Matrimony is purely a matter of personal choice, and the opinion of another concerning its merits normally has little bearing on the decision to be made. To demonstrate this truth, one need only refer to the oft-seen failure of parental opposition to their child’s union with another whom the parents deem undesirable. In short, it is a matter so personalized and so little related to military and naval affairs, that I am of the opinion it cannot be regulated by requiring the consent of a superior officer.
Turning to the rationale of the principal opinion, one can scarcely argue with the reasonableness of regulatory provisions designed to insure the good mental and physical health of parties intending to marry. Perhaps the question of the age of consent is also a pertinent factor, although it is open to argument in view of the obvious emancipation of any infant who legally and voluntarily becomes a part of the Nation’s armed forces. See, for example, Gapen v Gapen, 41 W Va 422, 23 SE 579 (1895); Iroquois Iron Co. v Industrial Commission, 294 Ill 106, 128 NE 289 (1920); and 67 CJS, Parent and Child, § 88.
The regulatory requirement for premarital interviews with a chaplain on the sanctity of matrimony, the seriousness of the marital contract, and, if applicable, the potential difficulties in interracial marriages is a different matter. Imposition of such a condition for granting of permission to marry is unknown to our legal tradition and repugnant to members of every religious faith, be they Christian, Mohammedan, Buddhist, or other. It smacks of the concept that social workers, pastors, or priests are better qualified to advise individuals of the effect of their own inclination one for the other than those most directly involved. Surely, these are matters which are best left to the choice of the persons who intend to marry, and I believe it is utterly unreasonable to deny them the right to choose whether to submit themselves to such advice. In light of this condition alone, I do not think it unreasonable that this accused chose to forego the procedures so paternalistically offered him by the Navy command in the Philippines.
These, however, as the Chief Judge notes, are merely preliminary considerations. The real issue is whether marriage of naval personnel would have any impact upon the armed service concerned. He believes that such can be found from the possible use of Navy medical facilities by diseased spouses and the consequent endangerment of the health and morale of other personnel. He also points out that many other such examples readily come to mind.
It must be admitted that such an impact upon the services might conceivably result from an accused’s marriage with a diseased person or that his marriage per se might render him a security risk or otherwise damage the value of his services to the armed forces. These, however, are indirect consequences of his marriage and result from the entitlement of his spouse to such benefits at the hands of the armed forces and from his association with her. They are not the “directly connected” considerations of which we spoke in United States v Martin, supra, and which justify the prohibition of marriage without consent as an activity “reasonably necessary to safeguard and protect the morale, discipline and usefulness of the members of a command.” United States v Martin, supra, at page 676. Like statements may be made in connection with our decision in United *393States v Wilson, supra. There, the commanding officer expressly stated that he ordered the accused not to drink, as his indulgence in alcohol led him to commit criminal offenses. Surely, that has as direct an impact upon the armed forces as the possibility that its hospital facilities may be strained by attention to wives suffering from infectious diseases. Moreover, in the case of security risks or diseased persons, the Navy has available to it the simple and reasonable remedy of either barring such individuals from its stations or administratively separating the spouse. In short, no real connection has been shown between the requirement that an enlisted man secure the permission of his commanding officer to marry and the lawful scope of the Navy’s power to regulate the conduct of its personnel. United States v Milldebrandt, supra; United States v Wilson, supra.
In view of the foregoing, I am unable to agree that this accused violated a lawful regulation when he married without the “written consent” of his commander. Accordingly, I record my dissent to the affirmance of the decision of the board of review.